The CHIEF JUSTICE:
It is quite true that two appeals are not allowed in the same case on the same question. We must determine which one of the two should be dismissed. It may be that the first appeal was from a decree which might be taken as final, if the second decree had not been rendered.* But it is obvious that the circuit judge did not regard it as final, and it was certaiuly defective. The second decree was rendered, not by inadvertence, but in view of the rendition of the first decree; and, in order to settle the practice in the Circuit Court for the Southern District of New York, that a decree of affirmance, without taxation of costs and without specifying the sum for which it is rendered, is not to be regarded as a final decree.
We think this the better practice, and therefore hold that the first appeal must be
Dismissed as irregular.

 Rubber Company v. Goodyear, 6 Wallace, 153; Silsby v. Foote, 20 Howard, 290.